103-/5"
                               ELECTRONIC RECORD




COA #      05-14-01453-CR                        OFFENSE:       19.02


           Jimmy Charles Johnson v. The
STYLE:     State of Texas                        COUNTY:        Dallas

COA DISPOSITION:       DISM                      TRIAL COURT:   292nd Judicial District Court


DATE: 11/18/2014                 Publish: NO     TCCASE#:       F95-72894-HV




                        IN THE COURT OF CRIMINAL APPEALS


         Jimmy Charles Johnson v. The State
STYLE:   of Texas                                    CCA#:
                                                                       103-1S*
          PRO ££                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:    _£   ,?/// Z VLT                            SIGNED:                            PC:.

JUDGE:        iiUi^ M^^—                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD